     Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20                       PageID.1     Page 1 of 9


MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case


                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN


Troy Leece
                                                                       Case No.
                                                                       ________________________________
                                                                       (to be filled in by the Clerk’s Office)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional      Jury Trial:   ☐
                                                                                     ✔ Yes ☐ No
page with the full list of names.)                                                   (check one)

v.
Theragun, Inc. a Delaware corporation




(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)


                                        Complaint for a Civil Case
     Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20                   PageID.2    Page 2 of 9


MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case

I.       The Parties to This Complaint
         A.       The Plaintiff(s)
                  Provide the information below for each plaintiff named in the complaint. Attach
                  additional pages if needed.
                           Name                      Troy Leece
                                                     __________________________________________
                           Street Address            17024 Farmington Rd
                                                     __________________________________________
                           City and County           Livonia, Wayne
                                                     __________________________________________
                           State and Zip Code        Michigan, 48154
                                                     __________________________________________
                           Telephone Number          2483424693
                                                     __________________________________________
                           E-mail Address            Leecetr@yahoo.com
                                                     __________________________________________

         B.       The Defendant(s)
                  Provide the information below for each defendant named in the complaint, whether the
                  defendant is an individual, a government agency, an organization, or a corporation.
                  For an individual defendant, include the person’s job or title (if known). Attach
                  additional pages if needed.
                  Defendant No. 1
                           Name                      Theragun Inc, a Delaware corporation
                                                     __________________________________________
                           Job or Title              __________________________________________
                           (if known)
                           Street Address            3003 W. Olympic Bvld. Suite 106-140
                                                     __________________________________________
                           City and County           Los Angeles
                                                     __________________________________________
                           State and Zip Code        California, 90006
                                                     __________________________________________
                           Telephone Number          3107735830
                                                     __________________________________________
                           E-mail Address            info@theragun.com
                                                     __________________________________________
                           (if known)

                  Defendant No. 2
                           Name                      __________________________________________
                           Job or Title              __________________________________________
                           (if known)
                           Street Address            __________________________________________
                           City and County           __________________________________________
                           State and Zip Code        __________________________________________
                           Telephone Number          __________________________________________
                           E-mail Address            __________________________________________
                           (if known)

                                                         2
      Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20                   PageID.3    Page 3 of 9


MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case


                  Defendant No. 3
                           Name                      __________________________________________
                           Job or Title              __________________________________________
                           (if known)
                           Street Address            __________________________________________
                           City and County           __________________________________________
                           State and Zip Code        __________________________________________
                           Telephone Number          __________________________________________
                           E-mail Address            __________________________________________
                           (if known)

                  Defendant No. 4
                           Name                      __________________________________________
                           Job or Title              __________________________________________
                           (if known)
                           Street Address            __________________________________________
                           City and County           __________________________________________
                           State and Zip Code        __________________________________________
                           Telephone Number          __________________________________________
                           E-mail Address            __________________________________________
                           (if known)



II.      Basis for Jurisdiction
         Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
         cases can be heard in federal court: cases involving a federal question and cases involving
         diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
         States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C.
         § 1332, a case in which a citizen of one State sues a citizen of another State or nation and the
         amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
         citizenship case, no defendant may be a citizen of the same State as any plaintiff.

         What is the basis for federal court jurisdiction? (check all that apply)
                    ☐
                    ✔ Federal question                          ☐ Diversity of citizenship

         Fill out the paragraphs in this section that apply to this case.




                                                         3
     Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20                       PageID.4      Page 4 of 9


MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case


         A.       If the Basis for Jurisdiction Is a Federal Question
                  List the specific federal statutes, federal treaties, and/or provisions of the United States
                  Constitution that are at issue in this case.
                  28 U.S. Code § 1331,
                  28 U.S.C. §1391 (b), and (c),
                  15 U.S. Code § 1,
                  Michigan Antitrust Reform Act, MCL 445.772

         B.       If the Basis for Jurisdiction Is Diversity of Citizenship

                  1.       The Plaintiff(s)

                           a.        If the plaintiff is an individual
                                     The plaintiff, (name) _________________________________________,
                                     is a citizen of the State of (name) _______________________.

                           b.        If the plaintiff is a corporation
                                     The plaintiff, (name) ________________________________________,
                                     is incorporated under the laws of the State of (name)
                                     ______________________, and has its principal place of business in the
                                     State of (name) _______________________.

                           (If more than one plaintiff is named in the complaint, attach an additional page
                           providing the same information for each additional plaintiff.)

                  2.       The Defendant(s)

                           a.        If the defendant is an individual
                                     The defendant, (name) ______________________, is a citizen of the
                                     State of (name) _______________________. Or is a citizen of (foreign
                                     nation) _______________________.

                           b.        If the defendant is a corporation
                                     The defendant, (name) _______________________, is incorporated
                                     under the laws of the State of (name) _______________________, and
                                     has its principal place of business in the State of (name)
                                     _______________________. Or is incorporated under the laws of
                                     (foreign nation) _______________________, and has its principal place
                                     of business in (name) _______________________.

                           (If more than one defendant is named in the complaint, attach an additional
                           page providing the same information for each additional defendant.)

                                                         4
       Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20                   PageID.5      Page 5 of 9


MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case


                  3.       The Amount in Controversy

                           The amount in controversy—the amount the plaintiff claims the defendant owes
                           or the amount at stake—is more than $75,000, not counting interest and costs of
                           court, because (explain):




III.     Statement of Claim
         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly
         as possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
         State how each defendant was involved and what each defendant did that caused the plaintiff
         harm or violated the plaintiff’s rights, including the dates and places of that involvement or
         conduct. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.
         On or Around May 18th, 2020 Theragun and their legal counsel submitted an infringement
         claim to Amazon.com (Amazon) regarding listing ASIN: B08186S5RN. It is Amazon's policy
         to not get involved with infringement matters, but rather remove the product until the parties
         can come to a resolution.
         I have had several conversations with Theragun's legal counsel regarding the matter.
         Discussions have ended without a resolution. I have demanded Theragun bring this matter to a
         court of law, or drop such allegations. Theragun refuses to bring this matter to a court of law
         and also refuses to retract the allegations and claim with Amazon. As such, Amazon has
         removed my ability to sell products that are in the same selling category as Theragun. I believe
         Theragun is circumventing the legal system and allowing Amazon to be the Judge and Jury.

         Claim #1 Theragun's refusal to move forward with their claim, I am unable to receive the
         chance to disprove or defend myself from the allegations and claim. It is my belief Theragun is
         violating my Constitutional Rights
         Claim #2 It is my belief Theragun is participating in a scheme to eliminate competition from the
         market by submitting infringement claims they do not intend on pursuing,
         Claim #3 It is my belief that Theragun is attempting to monopolize commerce.
         Claim #4 It is my belief that Theragun is in violation of Michigan Antitrust Reform Act, MCL
         445.772 and MCL 445.773




                                                       5
      Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20                   PageID.6      Page 6 of 9


MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case


IV.      Relief
         State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
         not make legal arguments. Include any basis for claiming that the wrongs alleged are
         continuing at the present time. Include the amounts of any actual damages claimed for the acts
         alleged and the basis for these amounts. Include any punitive or exemplary damages claimed,
         the amounts, and the reasons you claim you are entitled to actual or punitive money damages.
         A. Defendant has contracted, and conspired in violation of the Sherman Act;
         B. Defendant has conspired in violation of Plaintiffs' Constitutional Rights;
         C. Defendant is in violation of Michigan Antitrust Reform Act, MCL 445.772;
         D. Defendant is in violation of Michigan Antitrust Reform Act, MCL 445.773;
         E. Plaintiff has been injured in their business and property as a result of Defendants' violations;
         F. Plaintiff is entitled to recover three-fold damages and/or restitution, including lost profit,
         interest (pre and post judgement at highest legal rate)
         G. Plaintiff can recover their cost of this suit, including reasonable attorneys' fees and provided
         by law
         H. Plaintiff receive further relief as may be just and proper




V.       Certification and Closing
         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
         knowledge, information, and belief that this complaint: (1) is not being presented for an
         improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
         litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
         modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
         specifically so identified, will likely have evidentiary support after a reasonable opportunity for
         further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


         A.       For Parties Without an Attorney
                  I agree to provide the Clerk’s Office with any changes to my address where case-
                  related papers may be served. I understand that my failure to keep a current address on
                  file with the Clerk’s Office may result in the dismissal of my case.

                                   July 13th
                  Date of signing: _____________________,   20
                                                          20_____.

                  Signature of Plaintiff             ___________________________________________
                  Printed Name of Plaintiff           Troy Leece
                                                     ___________________________________________


                                                           6
     Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20   PageID.7   Page 7 of 9


MIED ProSe 1 (Rev 5/16) Complaint for a Civil Case


Additional Information:




                                                     7
                                                                                                                                                                      Wayne
                                                                                                                                        County in which action arose: _____________________
JS 44 (Rev. 02/19)   Case 2:20-cv-11908-PDB-APP  ECF
                                             CIVIL   No. 1 filed
                                                   COVER    SHEET07/14/20                                                               PageID.8         Page 8 of       9
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                        DEFENDANTS
Troy Leece                                                                                                Theragun Inc.
17024 Farmington Rd                                                                                       3003 W. Olympic Bvld. Suite 106-140
Livonia, MI 48154                                                                                         Los Angeles, California 90006
   (b)   County of Residence of First Listed Plaintiff                                                   County of Residence of First Listed Defendant
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                         NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                    THE TRACT OF LAND INVOLVED.

   (c)   Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)
                                                                                                          JEFFER MANGELS BUTLER & MITCHELL LLP
                                                                                                          1900 Avenue of the Stars, 7th Floor
                                                                                                          Los Angeles, California 90067-4308

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                     (For Diversity Cases Only)                                           and One Box for Defendant)
  1    U.S. Government              ■3     Federal Question                                                                   PTF        DEF                                           PTF      DEF
         Plaintiff                           (U.S. Government Not a Party)                      Citizen of This State         ■1               1   Incorporated or Principal Place          4       4
                                                                                                                                                     of Business In This State

  2    U.S. Government                 4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place        5    ■5
         Defendant                           (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                Citizen or Subject of a             3          3   Foreign Nation                          6       6
                                                                                                  Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                   Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                               TORTS                            FORFEITURE/PENALTY                        BANKRUPTCY                      OTHER STATUTES
  110 Insurance                       PERSONAL INJURY                  PERSONAL INJURY             625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                          310 Airplane                    365 Personal Injury -            of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product                Product Liability        690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                Liability                  367 Health Care/                                                                                    400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &                Pharmaceutical                                                PROPERTY RIGHTS               ■   410 Antitrust
      & Enforcement of Judgment            Slander                        Personal Injury                                               820 Copyrights                    430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’              Product Liability                                             830 Patent                        450 Commerce
  152 Recovery of Defaulted                Liability                  368 Asbestos Personal                                             835 Patent - Abbreviated          460 Deportation
      Student Loans                   340 Marine                          Injury Product                                                    New Drug Application          470 Racketeer Influenced and
      (Excludes Veterans)             345 Marine Product                  Liability                                                     840 Trademark                         Corrupt Organizations
  153 Recovery of Overpayment              Liability                 PERSONAL PROPERTY                      LABOR                       SOCIAL SECURITY                   480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle               370 Other Fraud              710 Fair Labor Standards             861 HIA (1395ff)                  485 Telephone Consumer
  160 Stockholders’ Suits             355 Motor Vehicle               371 Truth in Lending              Act                             862 Black Lung (923)                  Protection Act
  190 Other Contract                      Product Liability           380 Other Personal           720 Labor/Management                 863 DIWC/DIWW (405(g))            490 Cable/Sat TV
  195 Contract Product Liability      360 Other Personal                  Property Damage               Relations                       864 SSID Title XVI                850 Securities/Commodities/
  196 Franchise                           Injury                      385 Property Damage          740 Railway Labor Act                865 RSI (405(g))                      Exchange
                                      362 Personal Injury -               Product Liability        751 Family and Medical                                                 890 Other Statutory Actions
                                          Medical Malpractice                                           Leave Act                                                         891 Agricultural Acts
      REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            790 Other Labor Litigation           FEDERAL TAX SUITS                 893 Environmental Matters
  210 Land Condemnation               440 Other Civil Rights          Habeas Corpus:               791 Employee Retirement              870 Taxes (U.S. Plaintiff         895 Freedom of Information
  220 Foreclosure                     441 Voting                      463 Alien Detainee               Income Security Act                  or Defendant)                     Act
  230 Rent Lease & Ejectment          442 Employment                  510 Motions to Vacate                                             871 IRS—Third Party               896 Arbitration
  240 Torts to Land                   443 Housing/                        Sentence                                                          26 USC 7609                   899 Administrative Procedure
  245 Tort Product Liability              Accommodations              530 General                                                                                             Act/Review or Appeal of
  290 All Other Real Property         445 Amer. w/Disabilities -      535 Death Penalty                IMMIGRATION                                                            Agency Decision
                                          Employment                  Other:                       462 Naturalization Application                                         950 Constitutionality of
                                      446 Amer. w/Disabilities -      540 Mandamus & Other         465 Other Immigration                                                      State Statutes
                                          Other                       550 Civil Rights                 Actions
                                      448 Education                   555 Prison Condition
                                                                      560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement

V. ORIGIN (Place an “X” in One Box Only)
■ 1 Original       2 Removed from                           3      Remanded from              4 Reinstated or             5 Transferred from     6 Multidistrict        8 Multidistrict
       Proceeding           State Court                            Appellate Court              Reopened                    Another District          Litigation -        Litigation -
                                                                                                                            (specify)                 Transfer            Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       15 U.S. Code § 1; Michigan Antitrust Reform Act, MCL 445.772 and MCL 445.773
VI. CAUSE OF ACTION                    Brief description of cause:
                                       AntiTrsut Laws - Monopoly and Restrict competition in commerce
VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                            UNDER RULE 23, F.R.Cv.P.                                                                       JURY DEMAND:             ■ Yes       No
VIII. RELATED CASE(S)
                                           (See instructions):
      IF ANY                                                        JUDGE                                                               DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD


FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                    APPLYING IFP                                    JUDGE                           MAG. JUDGE
              Case 2:20-cv-11908-PDB-APP ECF No. 1 filed 07/14/20            PageID.9    Page 9 of 9
PURSUANT TO LOCAL RULE 83.11
1.               Is this a case that has been previously dismissed?                          Yes
                                                                                         ■ No
     If yes, give the following information:

     Court:

     Case No.:

     Judge:



2.               Other than stated above, are there any pending or previously
                 discontinued or dismissed companion cases in this or any other              Yes
                 court, including state court? (Companion cases are matters in which     ■ No
                 it appears substantially similar evidence will be offered or the same
                 or related parties are present and the cases arise out of the same
                 transaction or occurrence.)

     If yes, give the following information:

     Court:

     Case No.:

     Judge:


Notes :

                                                                      Save       Print     Reset       Exit
